
	
		II
		110th CONGRESS
		2d Session
		S. 3626
		IN THE SENATE OF THE UNITED STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve
		  access to health care through expanded health savings accounts, and for other
		  purposes. 
	
	
		1.Short
			 title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Family and Retirement Health
			 Investment Act of 2008.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title,
				etc.
					Sec. 2. Allow both spouses to make catch-up contributions to
				the same HSA account.
					Sec. 3. Provisions relating to Medicare.
					Sec. 4. Individuals eligible for veterans benefits for a
				service-connected disability.
					Sec. 5. Individuals eligible for Indian Health Service
				assistance.
					Sec. 6. FSA and HRA termination to fund HSAS.
					Sec. 7. Purchase of health insurance from HSA
				account.
					Sec. 8. Special rule for certain medical expenses incurred
				before establishment of account.
					Sec. 9. Preventive care prescription drug
				clarification.
					Sec. 10. Certain exercise equipment and physical fitness
				programs treated as medical care.
					Sec. 11. Certain nutritional and dietary supplements to be
				treated as medical care.
					Sec. 12. Certain physician fees to be treated as medical
				care.
				
			2.Allow both
			 spouses to make catch-up contributions to the same HSA account
			(a)In
			 generalParagraph (3) of section 223(b) is amended by adding at
			 the end the following new subparagraph:
				
					(C)Special rule
				where both spouses are eligible individuals with 1
				accountIf—
						(i)an individual and
				the individual's spouse have both attained age 55 before the close of the
				taxable year, and
						(ii)the spouse is
				not an account beneficiary of a health savings account as of the close of such
				year,
						the
				additional contribution amount shall be 200 percent of the amount otherwise
				determined under subparagraph
				(B)..
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			3.Provisions
			 relating to Medicare
			(a)Individuals
			 over age 65 only enrolled in Medicare Part ASection 223(b)(7)
			 (relating to contribution limitation on Medicare eligible individuals) is
			 amended by adding at the end the following new sentence: This paragraph
			 shall not apply to any individual during any period the individual's only
			 entitlement to such benefits is an entitlement to hospital insurance benefits
			 under part A of title XVIII of such Act pursuant to an enrollment for such
			 hospital insurance benefits under section 226(a)(1) of such
			 Act..
			(b)Medicare
			 beneficiaries participating in Medicare advantage MSA may contribute their own
			 money to their MSASubsection (b) of section 138 is amended by
			 striking paragraph (2) and by redesignating paragraphs (3) and (4) as
			 paragraphs (2) and (3), respectively.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			4.Individuals
			 eligible for veterans benefits for a service-connected disability
			(a)In
			 generalSection 223(c)(1) (defining eligible individual) is
			 amended by adding at the end the following new subparagraph:
				
					(C)Special rule
				for individuals eligible for certain veterans benefitsFor
				purposes of subparagraph (A)(ii), an individual shall not be treated as covered
				under a health plan described in such subparagraph merely because the
				individual receives periodic hospital care or medical services for a
				service-connected disability under any law administered by the Secretary of
				Veterans Affairs but only if the individual is not eligible to receive such
				care or services for any condition other than a service-connected
				disability.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			5.Individuals
			 eligible for Indian Health Service assistance
			(a)In
			 generalSection 223(c)(1), as amended by section 4, is amended by
			 adding at the end the following new subparagraph:
				
					(D)Special rule
				for individuals eligible for assistance under Indian Health Service
				programsFor purposes of subparagraph (A)(ii), an individual
				shall not be treated as covered under a health plan described in such
				subparagraph merely because the individual receives hospital care or medical
				services under a medical care program of the Indian Health Service or of a
				tribal
				organization.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			6.FSA and HRA
			 termination to fund HSAS
			(a)Eligible
			 individuals include FSA and HRA participantsSection 223(c)(1)(B)
			 is amended—
				(1)by striking
			 and at the end of clause (ii),
				(2)by striking the
			 period at the end of clause (iii) and inserting , and,
			 and
				(3)by inserting
			 after clause (iii) the following new clause:
					
						(iv)coverage under a
				health flexible spending arrangement or a health reimbursement arrangement in
				the plan year a qualified HSA distribution as described in section 106(e) is
				made on behalf of the individual if after the qualified HSA distribution is
				made and for the remaining duration of the plan year, the coverage provided
				under the health flexible spending arrangement or health reimbursement
				arrangement is converted to—
							(I)coverage that
				does not pay or reimburse any medical expense incurred before the minimum
				annual deductible under section 223(c)(2)(A)(i) (prorated for the period
				occurring after the qualified HSA distribution is made) is satisfied,
							(II)coverage that,
				after the qualified HSA distribution is made, does not pay or reimburse any
				medical expense incurred after the qualified HSA distribution is made other
				than preventive care as defined in section 223(c)(2)(3),
							(III)coverage that,
				after the qualified HSA distribution is made, pays or reimburses benefits for
				coverage described in section 223(c)(1)(B)(ii) (but not through insurance or
				for long-term care services),
							(IV)coverage that,
				after the qualified HSA distribution is made, pays or reimburses benefits for
				permitted insurance as defined in section 223(c)(1)(B)(i) or coverage described
				in section 223(c)(1)(B)(ii) (but not for long-term care services),
							(V)coverage that,
				after the qualified HSA distribution is made, pays or reimburses only those
				medical expenses incurred after an individual’s retirement (and no expenses
				incurred before retirement), or
							(VI)coverage that,
				after the qualified HSA distribution is made, is suspended, pursuant to an
				election made on or before the date the individual elects a qualified HSA
				distribution or, if later, on the date of the individual enrolls in a high
				deductible health plan (as defined in section 223(c)(2)), that does not pay or
				reimburse, at any time, any medical expense incurred during the suspension
				period except as defined in subclauses (I) through (V)
				above.
							.
				(b)Qualified HSA
			 distribution shall not affect flexible spending
			 arrangementSection 106(e)(1) is amended to read as
			 follows:
				
					(1)In
				generalA plan shall not fail to be treated as a health flexible
				spending arrangement under this section, section 105, or section 125, or as a
				health reimbursement arrangement under this section or section 105, merely
				because such plan provides for a qualified HSA
				distribution.
					.
			(c)FSA balances at
			 year end shall not forfeitSection 125(d)(2) is amended by adding
			 at the end the following new subparagraph:
				
					(E)Exception for
				qualified HSA distributionsSubparagraph (A) shall not apply to
				the extent that there is an amount remaining in a health flexible spending
				account at the end of a plan year that an individual elects to contribute to a
				health savings account pursuant to a qualified HSA distribution (as defined in
				section
				106(e)(2)).
					.
			(d)Simplification
			 of limitations on FSA and HRA rolloversSection 106(e)(2)
			 (relating to qualified HSA distribution) is amended to read as follows:
				
					(2)Qualified HSA
				distribution
						(A)In
				generalThe term qualified HSA distribution means a
				distribution from a health flexible spending arrangement or health
				reimbursement arrangement to the extent that such distribution does not exceed
				the lesser of—
							(i)the balance in
				such arrangement as of the date of such distribution, or
							(ii)the amount
				determined under subparagraph (B).
							Such
				term shall not include more than 1 distribution with respect to any
				arrangement.(B)Dollar
				limitations
							(i)Distributions
				from a health flexible spending arrangementA qualified HSA
				distribution from a health flexible spending arrangement shall not exceed the
				applicable amount.
							(ii)Distributions
				from a health reimbursement arrangementA qualified HSA
				distribution from a health reimbursement arrangement shall not exceed—
								(I)the applicable
				amount divided by 12, multiplied by
								(II)the number of
				months during which the individual is a participant in the health reimbursement
				arrangement.
								(iii)Applicable
				amountFor purposes of this subparagraph, the applicable amount
				is—
								(I)$2,250 in the
				case of an eligible individual who has self-only coverage under a high
				deductible health plan at the time of such distribution, and
								(II)$4,500 in the
				case of an eligible individual who has family coverage under a high deductible
				health plan at the time of such
				distribution.
								.
			(e)Elimination of
			 additional tax for failure To maintain high deductible health plan
			 coverageSection 106(e) is amended—
				(1)by striking
			 paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and
			 (4), respectively, and
				(2)by striking
			 subparagraph (A) of paragraph (3), as so redesignated, and redesignating
			 subparagraphs (B) and (C) of such paragraph as subparagraphs (A) and (B)
			 thereof, respectively.
				(f)Limited purpose
			 FSAs and HRAsSection 106(e), as amended by this section, is
			 amended by adding at the end the following new paragraph:
				
					(5)Limited purpose
				FSAs and HRAsA plan shall not fail to be a health flexible
				spending arrangement or health reimbursement arrangement under this section or
				section 105 merely because the plan converts coverage for individuals who
				enroll in a high deductible health plan described in section 223(c)(2) to
				coverage described in section 223(c)(1)(B)(iv). Coverage for such individuals
				may be converted as of the date of enrollment in the high deductible health
				plan, without regard to the period of coverage under the health flexible
				spending arrangement or health reimbursement arrangement, and without requiring
				any change in coverage to individuals who do not enroll in a high deductible
				health
				plan.
					.
			(g)Distribution
			 amounts adjusted for cost-of-livingSection 106(e), as amended by
			 this section, is amended by adding at the end the following new
			 paragraph:
				
					(6)Cost-of-living
				adjustment
						(A)In
				generalIn the case of any taxable year beginning after December
				31, 2008, each of the dollar amounts in paragraph (2)(B)(iii) shall be
				increased by an amount equal to such dollar amount, multiplied by the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which such taxable year begins by substituting calendar year
				2007 for calendar year 1992 in subparagraph (B)
				thereof.
						(B)RoundingIf
				any increase under paragraph (1) is not a multiple of $50, such increase shall
				be rounded to the nearest multiple of
				$50.
						.
			(h)Disclaimer of
			 disqualifying coverageSection 223(c)(1)(B), as amended by this
			 section, is amended—
				(1)by striking
			 and at the end of clause (iii),
				(2)by striking the
			 period at the end of clause (iv) and inserting , and, and
				(3)by inserting
			 after clause (iv) the following new clause:
					
						(v)any coverage
				(including prospective coverage) under a health plan that is not a high
				deductible health plan which is disclaimed in writing, at the time of the
				creation or organization of the health savings account, including by execution
				of a trust described in subsection (d)(1) through a governing instrument that
				includes such a disclaimer, or by acceptance of an amendment to such a trust
				that includes such a
				disclaimer.
						.
				(i)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			7.Purchase of
			 health insurance from HSA account
			(a)In
			 generalParagraph (2) of section 223(d) (defining qualified
			 medical expenses) is amended to read as follows:
				
					(2)Qualified
				medical expenses
						(A)In
				generalThe term qualified medical expenses means,
				with respect to an account beneficiary, amounts paid by such beneficiary for
				medical care (as defined in section 213(d)) for any individual covered by a
				high deductible health plan of the account beneficiary, but only to the extent
				such amounts are not compensated for by insurance or otherwise.
						(B)Health
				insurance may not be purchased from accountExcept as provided in
				subparagraph (C), subparagraph (A) shall not apply to any payment for
				insurance.
						(C)ExceptionsSubparagraph
				(B) shall not apply to any expense for coverage under—
							(i)a
				health plan during any period of continuation coverage required under any
				Federal law,
							(ii)a qualified
				long-term care insurance contract (as defined in section 7702B(b)),
							(iii)a health plan
				during any period in which the individual is receiving unemployment
				compensation under any Federal or State law,
							(iv)a high
				deductible health plan, or
							(v)any health
				insurance under title XVIII of the Social Security Act, other than a Medicare
				supplemental policy (as defined in section 1882 of such
				Act).
							.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to insurance purchased after the date of the enactment of this Act in taxable
			 years beginning after such date.
			8.Special rule for
			 certain medical expenses incurred before establishment of accountParagraph (2) of section 223(d), as amended
			 by section 7, is amended by adding at the end the following new
			 subparagraph:
			
				(D)Certain medical
				expenses incurred before establishment of account treated as
				qualifiedAn expense shall not fail to be treated as a qualified
				medical expense solely because such expense was incurred before the
				establishment of the health savings account if such expense was
				incurred—
					(i)during
				either—
						(I)the taxable year
				in which the health savings account was established, or
						(II)the preceding
				taxable year in the case of a health savings account established after the
				taxable year in which such expense was incurred but before the time prescribed
				by law for filing the return for such taxable year (not including extensions
				thereof), and
						(ii)for medical care
				of an individual during a period that such individual was covered by a high
				deductible health plan and met the requirements of subsection (c)(1)(A)(ii)
				(after application of subsection
				(c)(1)(B)).
					.
		9.Preventive care
			 prescription drug clarification
			(a)Clarify use of
			 drugs in preventive careSubparagraph (C) of section 223(c)(2) is
			 amended by adding at the end the following: Preventive care shall
			 include prescription and over-the-counter drugs and medicines which have the
			 primary purpose of preventing the onset of, further deterioration from, or
			 complications associated with chronic conditions, illnesses, or
			 diseases..
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2003.
			10.Certain
			 exercise equipment and physical fitness programs treated as medical
			 care
			(a)In
			 generalSubsection (d) of section 213 is amended by adding at the
			 end the following new paragraph:
				
					(12)Exercise
				equipment and physical fitness programs
						(A)In
				generalThe term medical care shall include amounts
				paid—
							(i)to purchase or
				use equipment used in a program (including a self-directed program) of physical
				exercise,
							(ii)to participate,
				or receive instruction, in a program of physical exercise, and
							(iii)for membership
				dues in a fitness club the primary purpose of which is to provide access to
				equipment and facilities for physical exercise.
							(B)LimitationAmounts
				treated as medical care under subparagraph (A) shall not exceed $1,000 with
				respect to any individual for any taxable
				year.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			11.Certain
			 nutritional and dietary supplements to be treated as medical care
			(a)In
			 generalSubsection (d) of section 213, as amended by section 10,
			 is amended by adding at the end the following new paragraph:
				
					(13)Nutritional
				and dietary supplements
						(A)In
				generalThe term medical care shall include amounts
				paid to purchase herbs, vitamins, minerals, homeopathic remedies, meal
				replacement products, and other dietary and nutritional supplements.
						(B)LimitationAmounts
				treated as medical care under subparagraph (A) shall not exceed $1,000 with
				respect to any individual for any taxable year.
						(C)Meal
				replacement productFor purposes of this paragraph, the term
				meal replacement product means any product that—
							(i)is permitted to
				bear labeling making a claim described in section 403(r)(3) of the Federal
				Food, Drug, and Cosmetic Act, and
							(ii)is permitted to
				claim under such section that such product is low in fat and is a good source
				of protein, fiber, and multiple essential vitamins and
				minerals.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			12.Certain
			 physician fees to be treated as medical care
			(a)In
			 generalSubsection (d) of section 213, as amended by sections 10
			 and 11, is amended by adding at the end the following new paragraph:
				
					(14)Pre-paid
				physician feesThe term medical care shall include
				amounts paid by patients to their primary physician in advance for the right to
				receive medical services on an as-needed
				basis.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
